DETAILED ACTION

Claim Objections
Claim 3 is objected to because of the following informalities: 

Apparently, it is a mistake, which shall be corrected as “The method of claim 2….”. 

 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 20160180042 A1, as provided in IDS), and in view of Zhao (US 20130208966 A1, as provided in IDS).  
Re Claim 1, Menon discloses a method for computer-aided triage (see Menon: e.g., --the probability estimates of early dissolution of the thrombus with the thrombolytic drug, baseline infarct volume and estimated infarct volume at the time the patient reaches the tertiary hospital from the community hospital and patient-specific 
receiving, at a computing system associated a first point of care, a set of images associated with a patient and taken the first point of care (see Menon: e.g., -- the tool 22 (or separate and connect system component) receives imaging data from one or more imaging modalities such as CT, MRI, multi-phase CTA, perfusion, and so on. Other clinical data may also be provided to tool 22. Examples of image data is described herein--, at [0183]);
at a computing system, automatically detecting a potential pathology from the set of images based on an automated processing of the set of images (see Menon: e.g., --There is risk of bleeding into the brain if the patient has a sub-acute stroke i.e. present after &gt;24 hrs (e.g. a long time) from stroke symptom onset with severe ischemia in certain regions of the brain.  Determination of sub-acute stroke can be made using imaging.  It is to be noted that significant hypo-attenuation on a non-contrast CT scan is often used by expert stroke physicians to withhold the thrombolytic drug from stroke patients.  Hypo-attenuation in ischemic brain that is similar to or lower than normal white matter hypo-attenuation may indicate severe or sub-acute ischemia in that region of brain; this is considered a relative contra-indication for use of the thrombolytic drug because of the increased risk of thrombolytic drug-associated hemorrhage.  The tool 22 may use the same techniques described herein to automatically determine if such a degree of hypo-attenuation exists in the ischemic region in the brain.--, in [0169]);
•    upon detecting the potential pathology from the set of images, 
stroke trials have shown efficacy of another treatment, namely the use of various endovascular techniques and specifically, the use of catheter systems to remove a thrombus from within the brain arteries. Endovascular therapy is highly efficacious, however it entails a very high level of expertise from the surgical teams as well as the supporting infrastructure. As such, it is limited to a relatively small number of tertiary care hospitals across the world. [0005] As a result, given the generally resource intensive nature of endovascular therapy and the required skill levels of the physicians, these procedures may generally only be available in a relatively low number of large hospitals.--, in [0004]-[0005], -- to automatically determine if the patient can directly be taken to the tertiary hospital's endovascular operating suite without doing repeat imaging at that center, thus saving costs of repeat imaging.--, in [0149]-[0150]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193] {herein, “stroke trials” and the corresponding highlighted endovascular techniques read on “clinical trial”}; also see: --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing 
determining, at the computing system, a research expert/specialist/physicians  associated with the clinical trial (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]);
Menon however does not explicitly disclose above mentioned “expert physicians” being research coordinator,
Zhao discloses determining, at the computing system, a research coordinator  associated with the clinical trial (see Zhao: e.g., -- collaboration module 501 is configured to coordinate the image processing stages amongst clients 202-203. When a first client has completed one stage, collaboration module 501 may send a notification to a second client such that the second client can take over the control of the image data and processing the image data of the next stage, etc.--, in [0074]-[0076], {apparently clients 202-203 read on research coordinator}), 
Menon and Zhao are combinable as they are in the same field of endeavor: medical image processing and to segmentation and extraction of centerlines thereof for 
Menon as modified by Zhao further disclose notifying the research coordinator on a first mobile device associated with the research coordinator (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]; also see Zhao: e.g., -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033], and [0055]; and, --radiologists have access to the workstation with the software installed 
displaying a compressed version of the set of DICOM images on the first mobile device (see Zhao: e.g., -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033], and [0055]; and, --radiologists have access to the workstation with the software installed at the medical center.  But other physicians and technicians in other specialties, such as cardiology, orthopedics, dentistry, neurology, pathology, etc., would also benefit from using this type of advanced image processing system….cardiologist may only need and want access to the advanced image processing tools relating to the heart….a cloud-based medical image processing system includes a data gateway manager to automatically transfer medical data to/from data providers such as medical institutes.--, in [0088]-[0092]);
receiving an input from the research coordinator at the first mobile device (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique 
establishing a communication between the research coordinator and a specialist via a first client application executing on the first mobile device and a second client application executing on a second mobile device of the specialist (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]; also see Zhao: e.g., -- cloud 103 via certain 

Re Claim 2, Menon as modified by Zhao further disclose determining, at the computing system, the specialist (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a 
notifying the specialist at the first mobile device (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]); and
displaying the compressed version of the set of images on the first mobile device (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in 

Re Claim 3, Menon as modified by Zhao further disclose the specialist is associated with a second point of care (see Menon: e.g., --recent stroke trials have shown efficacy of another treatment, namely the use of various endovascular techniques and specifically, the use of catheter systems to remove a thrombus from within the brain arteries. Endovascular therapy is highly efficacious, however it entails a very high level of expertise from the surgical teams as well as the supporting infrastructure. As such, it is limited to a relatively small number of tertiary care hospitals 

Re Claim 4, Menon as modified by Zhao further disclose the first input initiates a transfer request of the patient from the first point of care to the second point of care upon transfer request receipt (see Menon: e.g., --feedback from expert physicians may 




Re Claim 6, Menon as modified by Zhao further disclose the information associated with the transfer comprises an estimated time of arrival of the patient at the second point of care (see Menon: e.g., --the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time; and outputting the output data values as clinical decision support information for triggering display on a display device, for storing on a storage device, or for transmission to another processor using a transmitter.  The eloquence may define or reference how important the function of the brain tissue is.  The method may involve determining collateral blood flow using one or more T.sub.max values as described herein to provide various visual representations of the estimates.  The processor may be configured with various threshold values for the probability of the expert treatment decision that may be physician or health care facility dependent--, in [0012]; and, --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, in [0103]; and, --The output then is continually updated as new data become available. The tool 22 can then trigger a threshold recommendation to treat or to transfer (or both) the patient--, in [0196], also see: -- a yes/no decision on whether to transfer the patient. In this case, the tool 22 may 

Re Claim 7, Menon as modified by Zhao further disclose the input comprises a trigger, wherein the trigger initiates a consent form to be transmitted to the patient (see Menon: e.g., ----the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated treatment time; and outputting the output data values as clinical decision support information for triggering display on a display device, for storing on a storage device, or for transmission to another processor using a transmitter.  The eloquence may define or reference how important the function of the brain tissue is.  The method may involve determining collateral blood flow using one or more T.sub.max values as described herein to provide various visual representations of the estimates.  The processor may be configured with various threshold values for the probability of the expert treatment decision that may be physician or health care facility dependent--, in [0012]; and, --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, in [0103]; and, --The output then is continually updated as new data become available. The tool 22 can then trigger a threshold recommendation to treat or to transfer (or both) the patient--, in [0196], also see: -- a 

Re Claim 8,  Menon as modified by Zhao further disclose the computing system is a remote computing system remote from the first point of care (see Menon: e.g., -- in Fig. 2, and, --The patient's pre-stroke advanced directives may be determined by the treatment medical team (physicians, nurses), may be available on-line as part of a health record system or a patient database.--, in [0111]-[0123]; also see Zhao: e.g., -- An alert can also be sent via email, displayed on a screen pop-up or added to a database for listing.  The software associated with GUI 1000 may be automatically updated via link 1010 or manually updated via link 2011.  The destination or server to receive the files can also be configured via link 1009.--, in [0103]).

Re Claim 9, Menon discloses a method for computer-aided triage (see Menon: e.g., --the probability estimates of early dissolution of the thrombus with the thrombolytic drug, baseline infarct volume and estimated infarct volume at the time the patient reaches the tertiary hospital from the community hospital and patient-specific information like age, stroke severity, and baseline functional status whether the patient has contra-indications for alteplase or other thrombolytic drugs (e.g. Is on a blood thinner or has a bleeding disorder) will form input variables of a random forest classifier and regression model.  The dependent variable for these models will be the triaging 

detecting a potential pathology from the set of images (see Menon: e.g., --There is risk of bleeding into the brain if the patient has a sub-acute stroke i.e. present after &gt;24 hrs (e.g. a long time) from stroke symptom onset with severe ischemia in certain regions of the brain.  Determination of sub-acute stroke can be made using imaging.  It is to be noted that significant hypo-attenuation on a non-contrast CT scan is often used by expert stroke physicians to withhold the thrombolytic drug from stroke patients.  Hypo-attenuation in ischemic brain that is similar to or lower than normal white matter hypo-attenuation may indicate severe or sub-acute ischemia in that region of brain; this is considered a relative contra-indication for use of the thrombolytic drug because of the increased risk of thrombolytic drug-associated hemorrhage.  The tool 22 may use the same techniques described herein to automatically determine if such a degree of hypo-attenuation exists in the ischemic region in the brain.--, in [0169]);
upon detecting the potential pathology from the set of images, 
automatically: determining, at the computing system, a clinical trial associated with the potential pathology(see Menon: e.g., --recent stroke trials have shown efficacy of another treatment, namely the use of various endovascular techniques and specifically, the use of catheter systems to remove a thrombus from within the brain 

Menon however does not explicitly disclose above mentioned “expert physicians” being research coordinator,
Zhao discloses determining, at the computing system, a research coordinator  associated with the clinical trial (see Zhao: e.g., -- collaboration module 501 is configured to coordinate the image processing stages amongst clients 202-203. When a first client has completed one stage, collaboration module 501 may send a notification to a second client such that the second client can take over the control of the image data and processing the image data of the next stage, etc.--, in [0074]-[0076], {apparently clients 202-203 read on research coordinator}), 
Menon and Zhao are combinable as they are in the same field of endeavor: medical image processing and to segmentation and extraction of centerlines thereof for diagnosis. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Menon’s method using Zhao’s teachings by including determining, at the computing system, a research coordinator  associated with 
Menon as modified by Zhao further disclose notifying the research coordinator on a first mobile device associated with the research coordinator (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]; also see Zhao: e.g., -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033], and [0055]; and, --radiologists have access to the workstation with the software installed at the medical center.  But other physicians and technicians in other specialties, such as cardiology, orthopedics, dentistry, neurology, pathology, etc., would also benefit from using this type of advanced image processing system….cardiologist may only need and 
receiving an input from the research coordinator at the computing system (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]);
establishing a communication between a specialist and the research coordinator, wherein establishing the communication comprises enabling messaging between the specialist and the research coordinator via a first client application executing on the first mobile device and a second client application executing on a second mobile device associated with the specialist (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --

Re Claim 10, Menon as modified by Zhao further disclose establishing communication between the first research coordinator and a second research 



Re Claim 12, Menon as modified by Zhao further disclose displaying a second set of images on the first mobile device, wherein the second set of images is an annotated version of the first set of images (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]; also see Zhao: e.g., -- cloud 103 via certain Internet ports such as port 80 or 443, etc. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods--, in [0033], and [0055]; and, --radiologists have access to the workstation with the software installed at the medical center.  But other physicians and technicians in other specialties, such as cardiology, orthopedics, dentistry, neurology, pathology, etc., would also benefit from using this 

Re Claim 13, Menon as modified by Zhao further disclose the input from the research coordinator comprises an acceptance of enrolling the patient in the clinical trial (see Zhao: e.g., -- A clinical trial involving a new hip implant can use imaging data to determine whether the implant is remaining secure over time. The participants in this clinical trial can be geographically dispersed allowing for much more data and therefore a quicker and better study conclusion. Research around a rare type of brain tumor can advance more quickly because the imaging data can be obtained from any medical center in the world, thus allowing more of the rare patients to enroll in the study.--, in [0064]).

Re Claim 14, Menon as modified by Zhao further disclose the input comprises a trigger, wherein the trigger initiates a consent form to be transmitted to the patient (see Menon: e.g., ----the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly infarcted after the estimated transport time and/or the estimated 

Re Claim 15, Menon as modified by Zhao further disclose the input is received from the research coordinator at the first client application (see Menon: e.g., ----the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an estimated quantity of brain tissue that will likely become irreversibly 

Re Claim 16, Menon as modified by Zhao further disclose calculating, at the computing system, a value of a parameter associated with the potential pathology and comparing the value with a set of predetermined criteria (see Menon: e.g., ----the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, 

Re Claim 17, Menon as modified by Zhao further disclose the potential pathology comprises an intracerebral hemorrhage, and wherein the parameter comprises a volume (see Menon: e.g., --The tool 22 may implement machine learning techniques based on expert physician data, clinical data, imaging data, and so on.--, and, -- an automated tool that takes into account various imaging and clinical factors captured as input data sources in providing information to assist a physician in determining the answer to the question "Should this stroke patient be sent to the hospital where endovascular therapy is available right now?".  The decision support tool 22 (which may be referred to herein as the tool for simplicity) may be updated and refined using 

Re Claim 18, Menon as modified by Zhao further disclose upon detecting the potential pathology from the set of images, automatically: e determining, at the remote computing system, a specialist associated with a second point of care; and e notifying the specialist at a mobile device associated with the specialist, wherein the specialist is notified in a second amount of time shorter than the first amount of time (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The expert will examine each dataset in a random order.  Unique to the model building exercise, the experts will also be provided with incomplete information (e.g. A missing CT perfusion scan or a missing non-contrast CT scan or unknown time of stroke onset) to determine how a triaging decision is made in the absence of some piece of information.--, in [0191]; and,-- the tool may use an adjudicated consensus triaging decision will be used... and staffing patterns in surrounding tertiary hospitals (i.e. availability of specialists 24 hours 7 days a week), to provide the physician at the community hospital guidance on which hospital to refer the patient to increase chances of good outcome. --at [0192]-[0193]; and,  --the output data values being a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility, and a visual representation of the thrombus morphology, the estimated collateral blood flow, and an 

Re Claim 19, Menon as modified by Zhao further disclose receiving an input from the specialist, wherein the input initiates a transfer request (see Menon: e.g., --feedback from expert physicians may be used to refine the weightings and validate the output results.--, in [0189], and, --expert stroke physicians may independently examine clinical data and output from the automated imaging techniques described above ….  The 

Re Claim 20, Menon as modified by Zhao further disclose at the computing system, automatically detecting the potential pathology from the set of images based on an automated processing of the set of images (see Menon: e.g., --There is risk of bleeding into the brain if the patient has a sub-acute stroke i.e. present after &gt;24 hrs (e.g. a long time) from stroke symptom onset with severe ischemia in certain regions of the brain.  Determination of sub-acute stroke can be made using imaging.  It is to be noted that significant hypo-attenuation on a non-contrast CT scan is often used by expert stroke physicians to withhold the thrombolytic drug from stroke patients.  Hypo-attenuation in ischemic brain that is similar to or lower than normal white matter hypo-attenuation may indicate severe or sub-acute ischemia in that region of brain; this is considered a relative contra-indication for use of the thrombolytic drug because of the increased risk of thrombolytic drug-associated hemorrhage.  The tool 22 may use the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhao (US 20130208955 A1) teaches -- a data gateway manager to automatically and/or manually transfer medical data to/from data providers such as medical institutes.--, in [0027]; and, --to automatically or manually transfer medical data to/from data providers (e.g., PACS systems) such as medical institutes.--, in [0033]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/           Primary Examiner, Art Unit 2667